Citation Nr: 1513495	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand trigger finger condition.

2.  Entitlement to service connection for left hip arthralgia.

3.  Entitlement to service connection for right hip arthralgia.

4.  Entitlement to service connection for right knee strain with arthralgia.

5.  Entitlement to service connection for left knee strain with arthralgia.

6.  Entitlement to service connection for right elbow strain.

7.  Entitlement to service connection for left wrist sprain.

8.  Entitlement to service connection for right wrist sprain.

9.  Entitlement to service connection for left hand arthralgia.

10.  Entitlement to service connection for right hand arthralgia.

11.  Entitlement to service connection for right hamstring strain.

12.  Entitlement to service connection for dizziness.

13.  Entitlement to service connection for sinusitis.

14.  Entitlement to service connection for anemia.

15.  Entitlement to service connection for gastroenteritis.

16.  Entitlement to service connection for bilateral inguinal hernia scars with residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to December 2011. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement (NOD) in June 2012.  A statement of the case (SOC) was provided in January 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 on March 2013.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing via live video teleconference on November 2014.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A current diagnosis of a right hand trigger finger condition is not demonstrated by the evidence of record.  

2.  A current diagnosis of a condition manifested by left hip arthralgia is not demonstrated by the evidence of record.

3.   A current diagnosis of a condition manifested by right hip arthralgia is not demonstrated by the evidence of record.  

4.  A current diagnosis of a condition manifested by right knee strain with arthralgia is not demonstrated by the evidence of record.  

5.  A current diagnosis of a condition manifested by left knee strain with arthralgia is not demonstrated by the evidence of record.  

6.  A current diagnosis of a condition manifested by right elbow strain is not demonstrated by the evidence of record.  

7.  A current diagnosis of a condition manifested by left wrist strain is not demonstrated by the evidence of record.  

8.  A current diagnosis of a condition manifested by right wrist strain is not demonstrated by the evidence of record.  

9.  A current diagnosis of a condition manifested by left hand arthralgia is not demonstrated by the evidence of record.  

10.  A current diagnosis of a condition manifested by right hand arthralgia is not demonstrated by the evidence of record.  

11.  A current diagnosis of a condition manifested by right hamstring strain is not demonstrated by the evidence of record.  

12.  A current diagnosis of a condition manifested by dizziness is not demonstrated by the evidence of record.  

13.  A current diagnosis of sinusitis is not demonstrated by the evidence of record.  

14.  On November 18 2014, at the Board hearing in the presence of the undersigned VLJ, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for anemia is requested.

15.  On November 18 2014, at the Board hearing in the presence of the undersigned VLJ, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for gastroenteritis is requested.

16.  On November 18 2014, at the Board hearing in the presence of the undersigned VLJ, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for a bilateral inguinal hernia scar with residuals is requested.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right hand trigger finger condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for establishing service connection for left hip arthralgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for establishing service connection for right hip arthralgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for establishing service connection for right knee strain with arthralgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  The criteria for establishing service connection for left knee strain with arthralgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  The criteria for establishing service connection for right elbow strain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

7.  The criteria for establishing service connection for left wrist sprain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

8.  The criteria for establishing service connection for right wrist sprain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

9.  The criteria for establishing service connection for left hand arthralgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

10.  The criteria for establishing service connection for right hand arthralgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

11.  The criteria for establishing service connection for right hamstring strain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

12.  The criteria for establishing service connection for dizziness are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

13.  The criteria for establishing service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

14.  The criteria for withdrawal of his appeal for entitlement to service connection for anemia by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

15.  The criteria for withdrawal of his appeal for entitlement to service connection for gastroenteritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

16.  The criteria for withdrawal of his appeal for entitlement to service connection for a bilateral inguinal hernia scar with residuals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was notified via a letter in October 2011 in which the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that RO determined that the Veteran was not in receipt of SSA benefits via a May 2013 notification.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.   VA provided the Veteran with an adequate medical examination in November 2011.  The examination was adequate because it contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.


Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he suffers from a right hand trigger finger condition, left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, dizziness, and sinusitis that he believes is related to military service.  To this effect, the Veteran has indicated that he has experienced the musculoskeletal conditions as a result of the physicality involved in working as a military police officer.  He notes that he has continued to suffer pain since being subjected to those injuries while in the military.  He further contends that he first experienced bouts of dizziness and sinusitis while in the military and that he still suffers from these conditions to present.

A review of the Veteran's STRs revealed multiple complaints related  to pain in his hips, knees, elbow, wrists, hands, and hamstring.  Records also reveal that in May 2007, he was treated with a surgical procedure on his right hand trigger finger.  After surgery, only swelling of the surgical site was noted.  The record also reveals the Veteran has been treated on occasion for complaints of dizziness and sinus infections.  No chronic diagnoses related to any of these conditions was noted. 

A review of the Veteran's outpatient treatment records does not reveal that he has ever been provided with any diagnoses for a right hand trigger finger condition, left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, dizziness, or sinusitis.  Treatment record note that the Veteran has generally complained of chronic pain, but this has also not been related to any established diagnoses.

The Veteran was provided with a VA examination in November 2011.  Upon review of the claims file, interview with the Veteran, and objective testing, to include x-rays, the examiner found that diagnoses for a right hand trigger finger condition, left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, dizziness, or sinusitis could not be provided due to an absence of any current pathology.

Analysis

Service Connection Claims

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right hand trigger finger condition, left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, dizziness, and sinusitis.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no current diagnosis of a right hand trigger finger condition, sinusitis, or conditions manifested by left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, dizziness.  Rather the evidence is absent for any treatment of such complaints.

In a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed proximate to the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, while it is noted that the Veteran has complained of symptoms related to his claimed conditions earlier in his military service, as shown in his STRs, and he filed his claim while he was still on active duty, there are no contemporaneous findings showing the presence of any diagnosed disabilities related to any of the Veteran's claims in the STRs around the time that the Veteran filed in October 2011.

Also, although it is noted in regard to the Veteran's claims for conditions manifested by left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, and right hamstring strain, that he has been treated post-service for complaints of chronic pain, such symptoms have never been officially diagnosed.  Without a diagnosis, the requirement of establishing a current disability is thus frustrated.

The only other evidence in the claims file supporting the existence of  a right hand trigger finger condition, left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, dizziness, or sinusitis is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics and ear, nose, and throat medicine more particularly, and that he is merely speculating as to whether he has a right hand trigger finger condition, sinusitis, or conditions manifested by left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, or dizziness.  In this regard, he is not competent to diagnose these conditions or symptoms, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current right hand trigger finger condition, left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, dizziness, or sinusitis are lacking in probative value.  

In short, in the absence of medical evidence demonstrating current diagnoses for a right hand trigger finger condition, left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, dizziness, or sinusitis, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a right hand trigger finger condition, left hip arthralgia, right hip arthralgia, right knee strain with arthralgia, left knee strain with arthralgia, right elbow strain, left wrist sprain, right wrist sprain, left hand arthralgia, right hand arthralgia, right hamstring strain, dizziness, or sinusitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant, through his appearance before the undersigned VLJ at the November 18, 2014 Board hearing, has withdrawn his appeals for entitlement to service connection for anemia, gastroenteritis, and a bilateral inguinal hernia scars with residuals (see November 18, 2014 Board hearing transcript) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

Entitlement to service connection for a right hand trigger finger condition is denied.

Entitlement to service connection for left hip arthralgia is denied.

Entitlement to service connection for right hip arthralgia is denied.

Entitlement to service connection for right knee strain with arthralgia is denied.

Entitlement to service connection for left knee strain with arthralgia is denied.

Entitlement to service connection for right elbow strain is denied.

Entitlement to service connection for left wrist sprain is denied.

Entitlement to service connection for right wrist sprain is denied.

Entitlement to service connection for left hand arthralgia is denied.

Entitlement to service connection for right hand arthralgia is denied.

Entitlement to service connection for right hamstring strain is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for anemia is dismissed.

Entitlement to service connection for gastroenteritis is dismissed.

Entitlement to service connection for bilateral inguinal hernia scars with residuals is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


